IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0603
                               Filed June 17, 2020


IN THE INTEREST OF C.F. and D.B.,
Minor Children,

M.B., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals the termination of her parental rights to both children.

AFFIRMED.



       Ronald E. Langford of Langford Law Office, LLC, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Michael R. Sorci of Youth Law Center, Des Moines, attorney and guardian

ad litem for minor children.



       Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                          2


AHLERS, Judge.

         After nearly nine years of periodic services by the Iowa Department of

Human Services (DHS), the juvenile court terminated the parental rights of the

mother of the children and the father of each of the children.1 Only the mother

appeals. She raises three issues: (1) whether termination is in the best interest of

the children; (2) whether the juvenile court erred by admitting into evidence exhibits

alleged to be untimely filed or, alternatively, not granting the mother’s request for

a continuance; and (3) whether the juvenile court abused its discretion by admitting

into evidence exhibits that were deemed timely because the juvenile court held the

record open.

         We must first address whether the mother has waived the issues by her

failure to adequately argue them in her filings with this court. In her petition on

appeal, with respect to each issue, the mother merely recited a legal conclusion,

stated error was preserved, and cited two sections of the Iowa Code and three

Iowa appellate cases. The section of the petition setting forth the issues does not

cite the record, set forth an argument, or give any explanation of how the cited

authorities apply to this case. By merely making conclusory statements without

references to the record or how the cited authorities apply to the case, the mother

may be deemed to have waived the issues. See Iowa R. App. P. 6.201(1)(d) (“The

petition on appeal shall substantially comply with form 5 in rule 6.1401.”); Iowa R.

App. P. 6.1401–Form 5 (“[S]tate what findings of fact or conclusions of law the

district court made with which you disagree and why, generally referencing a



1   The children are C.F., born in 2011, and D.B., born in 2007.
                                          3


particular part of the record, witnesses’ testimony, or exhibits that support your

position on appeal. . . . General conclusions, such as ‘the trial court’s ruling is not

supported by law or the facts’ are not acceptable.” (emphasis added)); see also In

re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A broad, all encompassing argument

is insufficient to identify error in cases of de novo review.”); Hyler v. Garner, 548
N.W.2d 864, 876 (Iowa 1996) (“[W]e will not speculate on the arguments [a party]

might have made and then search for legal authority and comb the record for facts

to support such arguments.”); Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239,

240 (Iowa 1974) (“To reach the merits of this case would require us to assume a

partisan role and undertake the appellant’s research and advocacy. This role is

one we refuse to assume.”); cf. Iowa R. App. P. 6.903(2)(g)(3) (requiring

arguments in briefs to contain reasoning, citations to authorities, and references to

pertinent parts of the record). We acknowledge the expedited nature of appeals

in termination-of-parental-rights cases, see generally Iowa R. App. P. 6.201, but

the mother must give us something with which to work in conducting our review.

       In this case, it is a close call whether the mother has given us adequate

information and argument with respect to the first issue. Due to the fact the recital

of the material facts in her petition gives us some indication of the nature of her

argument on the best-interest-of-the-children issue, we will overlook the waiver

problem and address that issue on its merits. However, with respect to the second

and third issues, after reviewing the mother’s petition, we are unable to determine

the nature of the claimed errors, as the mother does not identify the exhibits at

issue, does not identify where the exhibits are addressed in the record, makes no

argument as to why they should not have been admitted, makes no argument as
                                          4


to how the mother was prejudiced by their admission, makes no argument about

why a continuance was needed, makes no argument as to how she was prejudiced

by a failure to grant a continuance, and makes no argument how the juvenile court

abused its discretion in admitting the exhibits or denying a request for a

continuance. Therefore, we deem the mother to have waived any claimed error

with respect to the admission of any exhibits or the denial of the mother’s

continuance request and will not address those issues any further.

       As to the best-interest-of-the-children argument, we start with the standard

of review. “We review proceedings terminating parental rights de novo.” In re A.S.,

906 N.W.2d 467, 472 (Iowa 2018) (quoting In re A.M., 843 N.W.2d 100, 110 (Iowa

2014)). “We are not bound by the juvenile court’s findings of fact, but we do give

them weight, especially in assessing the credibility of witnesses.” Id. (quoting A.M.,

843 N.W.2d at 110).

       Before turning to the merits, we note the mother raised no issue claiming

the State failed to meet its burden of establishing the statutory grounds for

termination or that any permissive factors set forth in Iowa Code section

232.116(3) (2019) should prevent termination. Therefore, we will not address

those two steps in the three-step analysis. See In re D.W., 791 N.W.2d 703, 706–

07 (Iowa 2010) (noting termination-of-parental-rights proceedings follow a three-

step analysis to determine (1) whether statutory grounds for termination have been

established, (2) whether termination is in the children’s best interest, and (3)

whether a statutory exception in Iowa Code section 232.116(3) should preclude

termination); Hyler, 548 N.W.2d at 870 (“[O]ur review is confined to those

propositions relied upon by the appellant for reversal on appeal.”).
                                          5


       Turning to the merits, after our de novo review of the record, we agree

termination of the mother’s parental rights is in the best interest of the children.

We find the following summary provided by the juvenile court to be accurate:

       The issue in this case is if the Court should terminate the mother’s
       parental rights, after 9 years of DHS services and numerous
       treatments. Within the last two weeks, the mother finally understood
       she is an alcoholic and cannot drink at all. Due to the mother’s
       alcoholism, the children have been exposed to her erratic intoxicated
       conduct, violence from her boyfriend, and unsanitary living
       conditions resulting in bugs and rodents. Even after the most recent
       removal, the mother was intoxicated when she visited the children.

       The mother is correct in pointing out that, before the current child-in-need-

of-assistance proceedings that led to termination, prior DHS involvement during

the nine-year-span was sporadic and short-lived. However, the fact remains that

the mother has had those nine years to address her alcoholism. She has failed to

do so. Showing up at the termination hearing after those nine years and claiming

to have finally realized she is an alcoholic does not preclude termination. First, the

mother has a history of complying with demands for sobriety for short periods of

time, only to return to drinking. Therefore, we are not convinced her current

profession of dedication to sobriety will take root. See In re A.B., 815 N.W.2d 764,

778 (Iowa 2012) (“Insight for the determination of the child’s long-range best

interests can be gleaned from ‘evidence of the parent’s past performance for that

performance may be indicative of the quality of the future care that parent is

capable of providing.’” (quoting C.B., 611 N.W.2d at 495)).

       Second, these children have already had to wait too long to have a reliable

parent. They finally have reliable parents in the form of their foster parents, who

intend to adopt if permitted. See In re J.B.L., 844 N.W.2d 703, 706 (Iowa Ct. App.
                                          6


2014) (noting Iowa Code section 232.116(2)(b) provides that, in determining a

child’s best interest, the court may consider a child’s integration into a foster home

and the foster family’s willingness to permanently integrate the child into the foster

family). They should not have to wait any longer to see if the mother will finally

successfully address her alcoholism and adequately parent them. See A.M., 843
N.W.2d at 112 (“It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” (quoting In re P.L., 778 N.W.2d 33, 40 (Iowa 2010))).

       The mother points out that a significant amount of evidence was presented

about the cleanliness of her house. While this is true, it does not help the mother’s

argument. The juvenile court made the following observation:

       This case is not about clutter. [The mother] is unable to keep the
       house sanitary and free from rodents/bugs because of the
       alcoholism. The filth of the house is an indicia of [the mother’s]
       alcoholism—along with other behavioral indicators which
       demonstrate her inability to provide for the children’s most basic
       safety needs.

We view this observation as an acknowledgment that the lack of cleanliness of the

house by itself would not necessarily have led to removal and eventual termination.

We agree with the juvenile court’s observation and acknowledgment. Like the

juvenile court, we view the unclean house as a symptom of the mother’s alcoholism

that contributes to the overall concern that prevents return of the children. This

concern also undermines the mother’s argument that there must not be any

concerns about the condition of the house because supervised visits took place

there. There is a vast difference between supervised visits and returning the
                                           7


children to the mother’s care. The fact that conditions of the home are good

enough to permit supervised visits to take place there in no way signifies the home

is safe enough for the children to live there, just as the fact that the mother’s

behavior being good enough to permit supervised visits with her in no way signifies

her behavior is good enough to allow the children to live with her.

       Finally, we address the mother’s claim that she has generally been

compliant with services and the picture painted of her is an unfair characterization.

After our review of the record, we disagree. The mother skipped visits, lied to

service providers about reasons for skipping visits, refused to allow service

providers to enter her home, blocked access to the bedroom where she is known

to stash alcohol, and was intoxicated during visits. Her repeated abuse of alcohol

has not only led to an unsanitary house, fighting with her boyfriend, and sporadic

parenting, but it has also damaged her relationship with the children. D.B. refused

to attend visits because of the mother’s drinking, became upset during visits

because of the mother’s drinking, and unfairly assumed a parenting role at a young

age because of the mother’s drinking. He has also reported being uncomfortable

and embarrassed by the mother’s drinking. C.F. has been observed to act out

toward others when a visit with the mother is about to occur and has generally

grown indifferent to attending visits. The picture painted of the mother by the

juvenile court is an accurate one.

       For the foregoing reasons, we find termination of the mother’s parental

rights to be in the children’s best interest.

       AFFIRMED.